DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aida (JP 09-139467) in view of Zhang et al. (US 20130154708).
As to claim 1, Aida’s figures 2 and 4 show a circuit comprising: a master latch (M-LAT) configured to latch an input data signal and to output a data latch signal based on a master clock signal (K1); a slave latch (S-LAT) coupled to the master latch and configured to generate an output data signal based on a slave latch clock signal (K2) and the data latch signal.  The figures fail to show the detail of the Master latch and the Slave latch circuits.  However, Zhang et al.’s figure 4 shows a flip flop circuit (322 and 324) having master and slave latches.  It would have been obvious to one having ordinary skill in the art use Zhang et al.’s flip flop for Aida’s flip flop for the purpose of saving space and cost and providing more precise latched signal.  Therefore, the modified Aida’s figure 2 further shows that the master latch is configured to receive at least two master clock signals (Zhang et al.’s figure show that the master latch 
As to claim 2, the figures show that the master clock signal and the slave clock signal being different clock signals facilitate a positive timing margin between an inverted slave clock signal and the data latch signal.
As to claim 4, Aida’s figures fail show that the skewed clock circuit comprises a first inverter configured to invert the clock signal.  However, inverter used as a signal buffer is well known in the art.  One skilled in the art would have realized that clock signal can be generated by any circuit.  It would have been obvious to one having ordinary skill in the art to use an inverter to provide input clock for Aida’s CK for the purpose of providing low noise clock signal.  Thus, the modified Aida’s figures show an inverter (that provides CK) configured to invert the clock signal (input of the inverter); a NAND gate (G1) coupled to the first inverter, the NAND gate (or further includes DLY1) configured to compare the inverted clock signal with the slave clock signal and generate an inverted master clock signal; a second inverter (INV2) coupled between the NAND gate and the master latch, the second inverter configured to invert the inverted master clock signal and generate the master clock signal; a NOR gate (It is known that 
As to claim 5, the modified Aida’s figures show that the skewed clock circuit generates an inverted master clock signal that is provided to the master latch and wherein the master latch (Zhang et al.’s 322) comprises: a first transmission gate (Zhang’s 443) controlled by the master clock signal, the first transmission gate configured to operate as a closed switch when the master clock signal is a logic high and output the input data signal; and a first inverter (444) coupled to the first transmission gate, the first inverter configured to invert the input data signal and output the data latch signal.
As to claim 6, the modified Aida et al.’s figures show that the master latch further comprises: a second inverter (Zhang’s 445) coupled to the first inverter, the second inverter configured to invert the data latch signal and output an inverted data latch signal; and a second transmission gate (445 is a tristate inverter.  Tristate inverter comprises inverter coupled in series with transmission gate is well known in the art.  It would have been obvious to one having ordinary skill in the art to use inverter coupled in series with a transmission gate for Zhang’s 445 and 451 for the purpose of saving space and cost.  Therefore, the transmission gate in the modified 445 is the claimed second transmission gate) controlled by the inverted master clock signal, the second transmission gate configured to operate as a 
As to claim 7, the modified Aida et al.’s figures show that the skewed clock circuit generates an inverted slave clock signal that is provided to the slave latch and wherein the slave latch comprises: a first transmission gate (Zhang’s 448) controlled by the inverted slave clock signal, the first transmission gate configured to operate as a closed switch when the inverted slave clock signal is a logic high and output the data latch signal; and a first inverter (Zhang’s 450) coupled to the first transmission gate, the first inverter configured to invert the data latch signal and generate the output data signal.
As to claim 8, the modified Aida et al.’s figures show that the slave latch further comprises: a second inverter (Zhang’s 451) coupled to the first inverter, the second inverter configured to invert the output data signal and output an inverted output data signal; and a second transmission gate (in Zhang’s 451, see the rejection of claim 6) controlled by the slave clock signal, the second transmission gate configured to operate as a closed switch when the slave clock signal is a logic high and pass through the inverted output data signal to the first inverter.
Claims 9, 11-16 and 18-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aida (JP 09-139467) in view of Zhang et al. (US 20130154708) and Shindo (JP 03-277010).
As to claim 3, the modified Aida’s figure fails to show that the NOR gate generates the master clock signal and the NAND gate generates the slave clock signal.  However, Shido’s figure 3 shows a 
Claims 10 and 17 recite similar limitations of claim 3.  Therefore, they are rejected for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842